El Juez Asociado Se. Wole,
emitió la siguiente opinión del Tribunal.
La presente es una causa seguida en la Corte de Distrito de San Juan contra Felicita Bodriguez por el delito de menor cuantia, comprendido en los artículos 426, 429 y 431 del Código Penal. En 14 de Mayo de 1904 el Fiscal formuló acusación contra dicha Felicita Bodriguez, consignando en ella los hechos del siguiente modo:
“La citada Felicita Rodriguez el día 28 de Abril de 1904, y en esta Ciudad, correspondiente á este Distrito Judicial, sustrajo, con inten-ción criminal, de la casa de J. D. Belknap, varias prendas de mujer de la propiedad de la Señora Belknap, cuyas prendas fueron valoradas en la cantidad de diez dollars diez, y seis centavos, y ocupadas en poder de la acusada. Este hecho es contrario á la ley para tal caso prevista, y á la paz y dignidad del Pueblo de Puerto Rico. ’ ’
En lo. de Junio de 1904 celebróse el juicio oral y el Tribunal, considerando’probados los hechos consignados en la acu-sación, declaró culpable á la acusada y le condenó á sufrir tres meses de cárcel y al pago de las costas. Contra esta sentencia interpuso la acusada apelación para ante este Tribunal, y en las copias remitidas por el Secretario de la Corte Inferior no consta pliego alguno de excepciones', ni se ha podido encontrar, después de un exámen cuidadoso de las transcripciones de los autos, error alguno en que fundar la revocación de la sen-tencia dictada por la Corte de Distrito. La vista ante este Tribunal tuvo lugar en el dia veinte y tres de Noviembre; la representación del apelante no compareció, ni ha expresado por escrito los fundamentos de la apelación que ha establecido; por todas estas consideraciones soy de opinión que la sen-tencia dictada en esta causa, por la Corte de Distrito de San Juan, debe confirmarse, con las costas del recurso á la apelante.

Confirmada.

*527Jueces concurrentes, Sres. Presidente, Quiñones y Asocia-dos, Hernandez, Figueras y MacLeary.